Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed October 7, 2019 has been entered.  Claims 21-40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. 10,470,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a surgical cutting accessory comprising an outer housing including a first tube having a window with a first cutting edge, an inner cutting element including a second tube with a cutting head and suction opening with a second cutting edge, the cutting edges cooperating during rotation of the inner cutting element.  
	Regarding claim 21, the patent claims do not specifically recite “the second cutting edge moves past the first cutting edge in a scissoring action, wherein the scissoring action is adapted to clear accumulated tissue from the suction opening when the surgical cutting accessory is in operation proximate to tissue of a patient.”  However, the claim 13 of the patent does recite “said cutting edges of said plurality of suction openings being disposed axially adjacent to said cutting edge of said window” and claim 14 recites “wherein said wall of said distal end of said outer housing element defines an inner surface and said wall of said distal end of said inner cutting element defines an outer surface disposed closely adjacent to, and having a configuration substantially conforming to, said inner surface, said inner and outer surfaces being disposed in bearing contact with one another, said plurality of suction openings and said cutting edges thereof being disposed in said outer surface for cooperation with said cutting edge of said window of said outer housing element during rotation of said inner cutting element”.  Thus, it would have been obvious the cutting edges move past one another in a scissoring action when the inner cutting element is rotated relative to the outer housing element.
	The difference between independent claims 31 and 34 of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The dependent claims of the application are disclosed by claims 13-21 of the patent or recite nominal differences obvious over claims 13-21 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dion et al. (US 5,913,867, hereinafter “Dion”).  Regarding claim 34, Dion discloses a surgical cutting accessory (Figs 1-4) comprising: 
	an outer housing element including a first tube (12) extending from a proximal end to a distal end, the first tube having a first tubular wall and a window (20) at the distal end, the window being at least partially defined by a first edge formed on the first tubular wall (Fig 3; col 3, 11-19); and 
	an inner cutting element (16) disposed within the outer housing element (12) (Fig 3; col 3, ln 11-19), the inner cutting element comprising: a second tube (combination of 14 and 19) extending from a proximal end to a distal end, the second tube having a second tubular wall (28) with an exterior surface; a cutting head (18) at the distal end of the second tube, the cutting head having a first diameter (grooves 50 and notches 52 form a first smaller diameter – col 4, ll 26-42); and a suction opening (26) proximally disposed relative to the cutting head, the suction opening being in communication with a hollow interior of the inner cutting element and a suction source, wherein the suction opening is at least partially defined by a second edge abutting the exterior surface (col 3, ln 24-39), the second tube having a second diameter at the second edge, and wherein the first diameter is less than the second diameter (first diameter is defined as the smaller of the diameters of the cutting head formed by grooves and notches; see annotated figures below), 
	wherein the inner cutting element (16) is rotatable relative to the outer housing element (12) (col 1, ln 11-13), and wherein the window (20) has a continuous perimeter sized to simultaneously expose at least a portion of the cutting head (18) and at least a portion of the suction opening (26) in at least one rotational position of the inner cutting element relative to the outer housing element (Fig 3; col 5, ln 20-31).  
	Alternatively, it is noted Dion teaches the cutting head, or burr, may have other shapes including being tapered (col 8, ln 36-37), wherein the smaller diameter formed by the tapered region may be interpreted as the claimed “first diameter”.  It is noted the claim does not recite the cutting head has a constant outer diameter and thus the claimed “first diameter” is interpreted as the diameter of the region of the cutting head having the smallest outer diameter.
[AltContent: textbox (Distance separating cutting head from suction opening )][AltContent: ]
    PNG
    media_image1.png
    690
    389
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Second diameter at edge defining suction opening)][AltContent: arrow]
    PNG
    media_image2.png
    553
    273
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (First diameter formed by grooves and notches in cutting head)][AltContent: arrow]
    PNG
    media_image3.png
    294
    220
    media_image3.png
    Greyscale

	Regarding claim 35, wherein the cutting head and the suction opening are separated by a distance (see annotated Fig 3 above).  
	Regarding claim 36, wherein the first tube of the outer housing element includes an inner surface, a second exterior surface of the cutting head being spaced from the inner surface by a first distance and the exterior surface of the second tube being spaced from the inner surface by a second distance less than the first distance (outer tube 12 has a constant diameter and thus is separated from the areas of the cutting head and second tube forming the first and second diameters by first and second distances, respectively, the second distance less than the first distance since the second diameter is greater than the first diameter as defined above).  
	Regarding claim 37, wherein the inner surface of the first tube (12) is in bearing contact with the exterior surface of the second tube (in bearing contact at region 14a of second tube; col 8, ln 1-10).  
	Regarding claim 38, wherein the second tube has a third diameter at a location proximal to the suction opening, the third diameter being less than the second diameter (proximal region of 14 proximal of bearing region).  
	Regarding claim 39, wherein the first tube has a uniform diameter over a portion of the first tube extending from the distal end of the first tube toward the proximal end of the first tube, the portion being a majority of a length of the first tube (Figs 1, 6).  

Allowable Subject Matter
Claims 21-33 would be allowable if rewritten or amended to overcome the rejection(s) under on the ground of nonstatutory double patenting or if a terminal disclaimer is filed.
Claim 40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under on the ground of nonstatutory double patenting or if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or disclose a surgical cutting accessory comprising an outer housing tube with a window at a distal end and an inner cutting element tube with a cutting head at a distal end and a suction opening proximally disposed relative to the cutting head in combination with the window having a continuous perimeter sized to simultaneously expose at least a portion of the cutting head and at least a portion of the suction opening in at least one rotational position of the inner cutting element relative to the outer housing and wherein the suction opening is defined by a cutting edge and the window is defined by a cutting edge.
Of the closest prior art, Dion (US 5,913,867) fails to disclose the first edge of the window and the second edge of the suction opening are cutting edges. Veca et al. (US 6,053,923) discloses a surgical cutting accessory (Figs 2-6) comprising an outer tube having a window (128) with a cutting edge (148) and an inner tube having a suction opening (96) with a cutting edge (144) (Figs 5-6; col 6, ln 18-35).  However, Veca fails to disclose the window has a continuous perimeter sized to simultaneously expose at least a portion of a cutting head (74) and at least a portion of the suction opening in at least one rotational position of the inner cutting element relative to the outer housing (distal window for exposing the cutting head is formed by shield 132).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771